Citation Nr: 1823564	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, social phobia, anti-social personality disorder, alcohol dependence, and polysubstance abuse.


REPRESENTATION

Veteran represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1982 to October 1982 and from July 1983 to June 1986 with additional service of an unspecified nature in the United State Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal.  The Veteran expressed disagreement with this determination in a timely manner, and the present appeal ensued.

Characterization of the issue on appeal

The Veteran initially filed a claim to establish service connection for PTSD in November 2011.  However, due to the Veteran's varying psychiatric diagnoses and the United States Court of Appeals for Veterans Claims' (the Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal has been recharacterized as stated on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issue on appeal.  

The Veteran asserts that he experienced in-service harassment and physical and sexual assaults while stationed in Germany in October 1983, and that these experiences are the direct cause of an acquired psychiatric disability, to include PTSD.  This assertion and the Veteran's reports of the alleged in-service stressor events have remained constant since he filed the claim presently before the Board in November 2011.  

The record reflects an extensive history of psychiatric symptoms, varying diagnoses, and periods of in-patient treatment at VA Medical Centers (VAMCs) and domiciliaries since the mid-1990's.  It is uncontroverted that the evidence reflects several diagnosed acquired psychiatric disabilities during the appeal period, and these are recounted on the title page.  

Further complicating matters, VA treatment records dated from the 1990's to the Veteran's filing of the present claim in November 2011 reflect that he previously reported childhood traumas, to include being molested by a local priest and a sibling's suicide, that resulted in psychiatric symptoms and diagnoses which may have pre-existed his periods of active duty and alleged in-service personal assault.  Critically, the Veteran's entrance examination reports for both of his periods of active duty are devoid of any report or notation of pre-existing psychiatric symptoms or diagnoses.  

While the Veteran's service treatment and personnel records do not contain mention of these in-service incidents or psychiatric symptoms, there is evidence that, subsequent to the alleged incidents, the Veteran's behavior and performance began to decline, culminating in an arrest for driving under the influence of alcohol, time spent in a county jail, two periods of being absent without leave (AWOL), and an eventual early discharge from active duty and transfer to the Army Reserves in June 1986.  

As per VA's controlling laws, the behavioral changes noted above are the type which may be indicative of an unreported in-service physical or sexual assault, and these facts must be weighed by the finder of fact to determine whether the in-service stressor occurred as reported.  Further, if necessary, a medical opinion from an appropriate medical or mental health professional concerning the occurrence of the stressor may be obtained.  38 C.F.R. § 3.304(f)(3) (2017); Patton v. West, 12 Vet. App. 272 (1999).  

In sum, the record is replete with inconsistencies concerning whether the Veteran's current psychiatric diagnoses are the result of a childhood trauma, and in-service personal assault, or aggravation of a pre-existing psychiatric disability.  Although the controlling laws provide that the Board is the ultimate finder of fact concerning the occurrence of the in-service personal assault, a medical opinion addressing the matter may be sought, and the remaining critical questions concerning the above-noted inconsistencies are medical matters which are beyond the Board's purview.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In an effort to clarify these matters, the Veteran was provided a VA psychiatric examination in September 2012, and the report reflects that the examiner conducted an extensively detailed review of the file and interview with the Veteran.  Thereafter, the examiner noted the evidence in the file concerning the childhood and in-service stressors and the Veteran's significant history of psychiatric symptoms, diagnoses, and treatment since his separation from active duty in June 1986.  However, due to ample inconsistencies and contradictions in the Veteran's assertions, the examiner was unable to provide opinions addressing whether either stressor occurred (childhood or in-service), whether the criteria for a PTSD diagnosis were met, or whether any pre-existing psychiatric disability was aggravated by any incident of the Veteran's service, without resort to mere speculation; however, the examiner did state that all of the above were "possible," if the in-service stressor occurred as described.  Critically, while the childhood stressor was noted and discussed in detail by the examiner, there were no opinions offered regarding whether there was clear and unmistakable evidence that the childhood stressor resulted in an acquired psychiatric disability which pre-existed his service.  

While the Board is appreciative of the September 2012 examiner's diligence in these matters, the medical opinions offered are inadequate to adjudicate the issue on appeal.  Critically, as noted above, the matters of meeting the criteria of a PTSD diagnosis, rebutting the presumption of sound condition by clear and unmistakable evidence, and aggravation of a pre-existing disability, are medical matters which remain unaddressed and beyond the Board's purview.  As such, a remand to obtain adequate medical opinions addressing these matters is warranted.  

However, the Board concludes that the onus on the VA examiner can be lightened by a finding that the Veteran's alleged in-service stressor event occurred, as reported.  This determination is based on the above-noted evidence showing adverse behavioral changes after the alleged event that are clearly evidenced in the file and are congruent with the types of evidence that the law holds to be highly probative in these matters.  38 C.F.R. § 3.304(f)(3) (2017); Patton v. West, 12 Vet. App. 272 (1999).  While establishing this critical element is not dispositive of the matter before the Board, it is hoped that doing so will aid the examiner in providing the medical opinions which adequately address the other elements which much be addressed for readjudication of the issue.  

So that the examiner is fully apprised of the most complete and updated medical evidence pertaining to the Veteran's total psychiatric picture, efforts must be undertaken to obtain and associate with the file medical records from the Social Security Administration (SSA) updated VA treatment records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Dunn v. West, 11 Vet. App. 462 (1998).  Regarding the latter, the Board observes that the Veteran has relocated several times during the pendency of the appeal, to include periods of homelessness, and he currently resides in Florida.  As such, the AOJ should contact the Veteran to inquire as to which VA facilities he has received treatment since November 16, 2011.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the file all updated records of VA treatment from the following VAMCs and associated facilities for the time periods stated:

a.  Bedford, Massachusetts, dated after November 8, 2011;

b.  Brockton, Massachusetts, dated after November 16, 2011; 

c.  Lyons, New Jersey, dated after August 20, 2007; 

d.  Bay Pines, Florida, dated after February 14, 2006.  

2.  The AOJ must obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

3.  Thereafter, the AOJ must request that the Veteran be scheduled for an examination to determine the nature and etiology of any acquired psychiatric disability present during the appeal period (since November 2011).  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination, to specifically include the September 2012 VA examination report.  All necessary studies and tests should be conducted.  

Thereafter, the examiner is requested to address the following:

a.  Identify all acquired psychiatric disabilities present since November 2011. 

b.  For each disability identified in part (a), the examiner should provide an opinion concerning whether such clearly and unmistakably pre-existed the Veteran's service, to include as secondary to the previously-reported childhood stressors.  

c.  If the response to (b) is positive, provide an opinion addressing whether any pre-existing psychiatric disability was clearly and unmistakably permanently aggravated beyond the normal progression of the disease during the Veteran's service, to include the conceded in-service physical and sexual assault. 

d.  If the examiner concludes that any current identified psychiatric disability did NOT pre-exist or if it did, that it was not aggravated during service, provide an opinion whether it is at least as likely as not that the identified disability/disabilities is/are the result of the Veteran's service, to the conceded in-service physical and sexual assault.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran and his private agent a full opportunity to supplement the record, readjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


